86 F.3d 1164
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Dashuan LAWRENCE, Defendant-Appellant.
No. 95-30269.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 8, 1996.Decided May 29, 1996.

1
Before:  GOODWIN and SCHROEDER, Circuit Judges, and ARMSTRONG,* District Judge.


2
MEMORANDUM**


3
Defendant Jerry Lawrence appeals his conviction under 18 U.S.C. § 922(g).   He challenges the district court's denial of his pretrial motions for discovery and dismissal relating to a claim of selective, vindictive or arbitrary prosecution.   We affirm.


4
We assume that Lawrence preserved his right to appeal the denial of the motion for discovery, as well as the denial of his motion to dismiss, when he entered his guilty plea.   Under the standard recently applied by the Supreme Court in United States v. Armstrong, No. 95-157, 1996 WL 241682, at * 8-9 (U.S. May 13, 1996), Lawrence was required to produce some evidence tending to show the existence of the essential elements of his claim of vindictive, selective or arbitrary prosecution before he was entitled to any discovery.   The record shows that the federal prosecutor initiated this prosecution after the referral of the case from the State of Oregon.   Lawrence has produced no evidence tending to show that the prosecutor acted on the basis of vindictiveness for appellant's conduct in the state plea proceedings, or was motivated by Lawrence's race.   The district court therefore properly denied the motions for discovery and dismissal.


5
AFFIRMED.



*
 Honorable Saundra Brown Armstrong, United States District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3